Citation Nr: 1119769	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for erosive gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from June 1998 to November 2002 and from February 2006 to September 2007.  He is a Persian Gulf War Veteran.  Service personnel records verify his status as a combat Veteran, specifically his receipt of the Combat Action Badge (CAB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the statements of the case included issues other than those listed on the cover page.  However, in his substantive appeals filed with each May 2009 statement of the case, the Veteran specifically limited his appeal to the issues listed on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, headaches and erosive gastritis.  

The Veteran's service personnel records confirm two periods of active service.  Records from the first period of active service show that in January 2001, the Veteran complained of frequent headaches which at the time were related to diagnoses of upper respiratory infection and questionable seasonal allergic rhinitis.  During his second period of active service, a June 2007 treatment record shows that the Veteran complained of abdominal pain.  In a post-deployment health assessment conducted in July 2007, the Veteran complained of headaches, back pain and left upper quadrant abdominal pain.  The examiner noted that the Veteran has had back pain since November 2006.  The Veteran denied trauma or a history of back pain.  The Veteran also reported the onset of left sided abdominal pain in March 2007.  He denied any injury, nausea/vomiting or diarrhea but did acknowledge daily pain.  He indicated that he initially sought treatment for both his back and abdominal pain in 

Iraq.  In a post-deployment health reassessment conducted in December 2007, the
Veteran continued to complain of headaches, back pain, diarrhea, vomiting and frequent indigestion.

The Veteran's post-service VA records dated in 2009 reflect treatment for migraine headaches and gastritis.  Moreover, a March 2009 VA MRI of the thoracic spine revealed multilevel disc disease with small herniations and extrusions.  A July 2009 VA treatment report shows that the Veteran was diagnosed with thoracic disc degeneration and herniations.  An August 2009 VA MRI of the lumbar spine revealed degenerative disc disease at T11-T12, L1-L2 and L5-S1.  Also, there was mild left-sided neural foraminal stenosis at L5-S1.    

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence of record, the Board finds that VA medical examinations are necessary to clarify the nature of the Veteran's claimed back, headaches and gastritis disabilities, and to obtain an opinion as to whether such disorders are possibly related to service.

The claims file also reflects that the Veteran has received medical treatment for his claimed disorders from the VA Medical Centers (VAMC) in Clarksburg and Pittsburgh; however, as the claims file only includes records from both facilities dating up to August 2009, any additional relevant records from both facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the claimed back, headaches and gastritis disorders from the VAMC in Clarksburg and Pittsburgh, for the period from August 2009 to the present.

2.  The Veteran should be afforded VA spine, neurology, and stomach examinations in order to more accurately determine the nature of his claimed back, headaches and gastritis disabilities and to obtain an opinion as to whether such disorders are possibly related to service.  The claims folder must be made available to and reviewed by the examiners in conjunction with the examinations.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiners should determine whether any current back, headaches and gastritis disability exists.  For each such disability that is diagnosed by the examiner, an opinion should be provided as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disability arose during active service or is related to the any incident of such service.  A complete rationale should be provided for any opinions expressed.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


